Citation Nr: 0516305	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  98-02 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
bipolar disorder.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 1997 and January 1998 rating decisions by 
the New York, New York Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the veteran's 
rating to 30 percent for hypochondriacal neurosis and denied 
the veteran entitlement to TDIU.  In December 2004, the RO 
increased the veteran's rating to 50 percent for bipolar 
disorder.  The veteran continues to request a higher rating 
and entitlement to TDIU.

An informal Decision Review Officer conference was held in 
November 2004.  The summary of the discussion is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  A bipolar disorder is manifested by nervousness, 
tangential thoughts, feelings of panic around other people, 
depression, mildly limited short-term memory, limited insight 
and judgment, suicidal ideation, mania, auditory and visual 
hallucinations, sleep impairment, paranoid ideation, 
flashbacks, obsessive behavior, hostility, and social 
isolation.

3.  The veteran's service-connected disabilities are bipolar 
disorder and a scar from a left thumb injury, and are rated 
as 70 percent (increased from 50 percent in this decision) 
and 10 percent disabling, respectively.

4.  The veteran's service-connected disabilities, consisting 
of bipolar disorder and a scar from a left thumb injury, do 
not prevent him from securing or following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for bipolar 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2004).

2.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim for an 
increased evaluation for bipolar disorder was received in 
February 1997 and a substantially complete claim for total 
disability based on individual unemployability was received 
in October 1997, both before the enactment of the VCAA.  

An RO letter dated in March 2004 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  In the March 2004 letter, VA notified the 
veteran of his responsibility to submit evidence that showed 
that his bipolar disorder was worse or had increased in 
severity, and that he was eligible for a 100 percent rating 
because of the inability to secure and follow a substantially 
gainful occupation because of his service-connected 
disabilities.  The letter did not specifically request the 
veteran to submit any evidence in his possession.  However, 
by this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claims and it 
indicated which portion of that evidence the veteran was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the veteran.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

Additionally, the January 1998 and August 2000 statements of 
the case provided the veteran the rating criteria for bipolar 
disorder as found in 38 C.F.R. § 4.130, Diagnostic Code 9432 
(2004).  The September 2000 supplemental statement of the 
case provided the veteran the criteria for compensation based 
on unemployability of the individual.  Further, the December 
2004 supplemental statement of the case informed the veteran 
of the VA's duty to assist in developing claims as found in 
38 C.F.R. § 3.159 (2004).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  While 
the Court did not specify how the Secretary can properly cure 
a defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.

Factual Background

In September 1972, the veteran was service connected for 
hypochondriacal neurosis with a 10 percent rating, and for a 
scar from a left thumb injury with a noncompensable rating.

In February 1997, the veteran submitted a claim for an 
increased evaluation for his service-connected nervous 
condition.  The veteran argued that he lost his job at the 
Board of Education because of excessive absences from work.  
This occurred in 1991.  He also passed out on the subway on 
his way to work.  He stated that his supervisor finally wrote 
a bad evaluation that precluded him from further teaching 
positions.  After the position with the Board of Education, 
he worked as a bricklayer.  During work he became dizzy and 
nauseous.  He was laid off from this position, rehired, and 
then laid off again.  Because of his left hand, he was too 
slow in laying bricks.  He also stated that he suffered from 
severe headaches, pain in his joints, including pain in his 
left thumb, and high blood pressure because of stress and 
depression.  Over the last seven years, he had lost jobs 
because of blackouts, dizzy spells, oversleeping, or 
inability to sleep.  He experienced nightmares, nervousness, 
problems concentrating and remembering things, missed 
appointments and deadlines, cold sweats, loss of appetite, 
and loss of weight.  He also lost his wife, job, car, church, 
and his home, and was currently living in a shelter.

In March 1997, the veteran underwent a VA examination.  He 
reported last working a full-time position in 1991.  He had 
worked on and off since that time.  His last position was in 
1994 when he was a bricklayer.  He worked there for five 
months.  He was not working at the time of the examination.  
He also stated that he had obtained an associate's degree and 
had taken courses towards his bachelor's degree.  He had also 
been an ordained minister for the past 28 years.  He reported 
feeling bad and in the last six months, he had been feeling 
terrible.  He complained of migraines that had been 
significantly worse in the past year.  Mental status 
examination revealed the veteran to be alert and cooperative.  
He was dressed appropriately, but was mal-odorous.  The 
veteran reported that he felt nervous daily and that he was 
apprehensive and tense.  The examiner opined that the veteran 
appeared tightly wound, dysforic, and talked excessively.  
His thoughts were frequently tangential.  His speech was 
primarily logical, although he had a tendency to get side 
tracked or go off on tangents, which manifested with 
grandiose ideation and his belief that people were jealous of 
him.  He reported having panic feelings on occasions.  The 
veteran felt the panic feelings were because people 
aggravated him and he needed to get away from them.  He also 
felt bombarded by others.  He reported experiencing 
depression daily and had difficulty with his memory and 
concentration.  He denied current suicidal ideation, but 
admitted he was suicidal in 1996.  He experienced symptoms of 
mania, which included not sleeping for several days at a 
time, engaging in indiscriminate sex, feeling that he was on 
top of the world, inflated self-esteem, grandiosity and 
increased talkativeness.  He stated he had auditory 
hallucinations and feelings of paranoia.  He also reported 
having a bad temper at times, restlessness, and impatience.  
He stated he had low energy and difficulty sleeping.  He was 
oriented to person, place, and time.

The examiner noted that she had not reviewed the veteran's 
case file.  She opined that based on the veteran's reported 
history and current mental status, the veteran had a history 
of manic episodes, which included indiscriminative sex, days 
without sleep, and grandiose racing thoughts.  He also had a 
history of hallucinations and paranoid ideations.  The 
veteran had a history of alcohol abuse as well as marijuana 
use that likely affected his cognitive functioning.  The 
examiner found the veteran to be depressed and had a history 
of significant suicidal ideation.  The Axis I diagnosis was 
bipolar disorder, not otherwise specified; polysubstance 
abuse, in partial remission; and to rule out cognitive 
disorder, not otherwise specified, which was secondary to 
substance abuse.  The Global Assessment of Functioning (GAF) 
score was 55, with moderate to serious symptoms.

In March 1997, the veteran underwent a VA examination for his 
scars.  He complained of left thumb pain, especially with 
activities, with not much relief.  Examination revealed mild 
tenderness on palpation.  The diagnosis was small healed 
scars on the left thumb.  A March 1997 VA X-ray of his left 
hand revealed no radiographic evidence of bone or joint 
abnormality.

In a May 1997 rating decision, the RO increased the veteran's 
rating to 30 percent for bipolar disorder and was evaluated 
under the criteria for bipolar disorder, as this was the 
current diagnosis.  The RO also gave the veteran a 
compensable rating of 10 percent for scars from a left thumb 
injury because of mild tenderness on palpation.

Associated with the claims folder is a psychiatric evaluation 
from the New York State Office of Mental Health dated April 
1997 that showed the veteran complaining of isolation, a 
"down" mood, and alcohol and marijuana use.  The physician 
noted the veteran was well developed, well nourished, 
cooperative, had good eye contact, and had no psychomotor 
abnormalities.  His mood was "up and down" and better with 
medication.  His affect was moderately dysphoric and guarded.  
His speech was normal in rate and tone and his thought 
process was logical.  He denied current psychotic symptoms 
and suicidal and homicidal ideation.  He was alert and 
oriented to person, place and time, had average intelligence, 
normal concentration and memory, and his insight and judgment 
were fair.  The Axis I diagnosis was a mood disorder, not 
otherwise specified; polysubstance dependence in remission; 
and to rule out dysthymia.  The current GAF score was 45.

In June 1997, the veteran submitted a statement, in which he 
stated that he had side affects from the medication he took 
for his depression.  He also alleged that he could not 
follow-up on every day activities.

In October 1997, the veteran submitted a claim for TDIU as a 
result of his service-connected bipolar disorder.

Following a December 1997, VA examination for neurological 
disorders, the examiner opined that the veteran's 
unemployment was secondary to his depression and should be 
addressed by psychiatry.

In January 1998, the veteran was denied entitlement to a 
total evaluation based on individual unemployability because 
the rating of his service-connected disabilities did not meet 
the schedular requirements for TDIU.  In addition, the 
veteran was attending college and was shown to have multiple 
non-service-connected disabilities that contributed to his 
unemployability.

In an undated letter, A.W., who alleged that she spent time 
with the veteran three to five times a week for over a year, 
stated that the veteran suffered from depression that 
occurred at any time under various circumstances.  The 
veteran spoke using repetitive words and referred to his 
experiences at multiple times.  He did not eat or sleep, and 
when he did sleep, he could not be wakened.  He cut people 
off while he they were speaking and would get upset if people 
did not look at him.  She stated that he could not take 
direction from a supervisor and he was therefore 
unemployable.  Also, she had observed the veteran experience 
blackouts and lose track of space and time.

In November 1999, the veteran underwent a VA psychiatric 
examination.  He reported having more severe psychiatric 
symptoms the last couple of years.  He also reported not 
being able to find a job, sleeping too much, not eating, and 
not having energy.  He had flashbacks of various experiences.  
He denied suicidal thoughts, but sometimes felt he did not 
want to live.  He was oriented to person, place and time.  
Memory and concentration were poor and he had obsessive 
behavior.  Speech was relevant and coherent.  He was afraid 
of elevators, people and trains.  He was depressed and his 
affect was appropriate.  He reported losing control at times 
and screaming at strangers.  He went days without sleep and 
when he did sleep, he could not wake up.  His Axis I 
diagnosis was bipolar II - recurrent major depressive 
disorder with history of some hypomanic episodes.  His GAF 
score was 45.

In March 2000, the veteran underwent a mental health 
examination by a private physician.  He stated that he had an 
associate's degree.  He reported hearing voices for years.  
The last time he heard voices was the current month.  He 
reported taking care of his personal hygiene and household 
chores himself.  Sleep was disturbed and restless, appetite 
was not good, but his weight was stable.  He did not have 
many close friends or acquaintances and was often suspicious 
of people.  The veteran was appropriately dressed.  His 
manner was polite and cooperative.  His voice could be 
understood and he had no speech difficulties.  Affect was 
appropriate and full, and his mood was without marked 
depressive themes or trends.  His thought processes were 
coherent and goal directed without flights of ideas or 
loosening of associations.  He was fairly oriented to person, 
place and time.  He comprehension was adequate.  His remote 
memory was fair, but his recent memory was mildly limited.  
His concentration was fair.  There was no evidence of 
delusions, but he did have auditory hallucinations.  There 
was no evidence of feelings of depersonalization, 
derealization or more fully developed specific phobias.  His 
insight and judgment were mildly limited at times.  He had no 
homicidal or suicidal ideations.  The examiner opined that 
the veteran's adaptability appeared limited by some reduced 
tolerance for stress and distraction by internal stimuli, and 
his social skills appeared to be mildly limited.  His Axis I 
diagnosis was psychotic disorder, not otherwise specified, 
and substance abuse of alcohol, in recent remission.

A VA examination report for the veteran's joints, dated in 
October 2003, is of record, wherein it is noted that the 
veteran's current occupation was a case manager.

In October 2003, the veteran underwent a VA examination for 
his left thumb.  The examiner noted that grasping objects was 
intact for both gross grasp and pinch.  Dexterity was intact.  
There was a full range of motion of his left thumb.  There 
was a linear scar on the medial aspect of the left thumb, 
which was nontender and mobile.  The diagnosis was a 
lacerated wound of the left thumb that healed well.  There 
was no bony injury or tendon injury.  Left hand function was 
normal.

In November 2004, an informal Decision Review Officer 
conference was held between the veteran, his representative, 
and the Decision Review Officer.  The veteran reported having 
difficulties at work and all parties agreed to schedule a VA 
examination.

In November 2004, the veteran underwent a VA psychiatric 
examination.  He reported currently working as a building 
service specialist, but was worried about losing his job.  He 
was married, but stated that his wife was in the process of 
leaving him because of his angry outbursts.  He heard voices, 
the last time being one week before the examination.  He 
heard the voices about once a week.  He reported some 
paranoid ideation.  He reported having no intention of dying 
although he had considered suicide in the past.  He 
complained of feeling provoked by others and feeling that 
others were "out to get him."  He reported daily mood 
swings, increased irritability, and angry outbursts.  When he 
was depressed, he reported being tearful, feeling hopeless, 
having suicidal ideation with no plan, and feeling like 
something bad was going to happen to him.  When depressed, he 
had no sleep disturbance, but when he was feeling "up", he 
received no sleep.  He had impaired appetite, was socially 
isolated, and quick to anger.  He also reported some 
difficulty with memory and concentration.  He had manic 
symptoms where he would not sleep for days, engaged in 
indiscriminate sex, had strange feelings of grandiosity, 
inflated self esteem, increased talkativeness, and 
irritability.  Upon examination, the physician noted that the 
veteran was dressed and groomed appropriately, but was mal-
odorous.  He was generally cooperative with periods of 
suspiciousness and hostility.  He was alert and oriented to 
person, place, and time.  Motor function was unremarkable and 
his speech rate, volume and prosody were within normal 
limits.  His mood was tense and anxious and his affect was 
blunted and appropriate to mood.  His thought process was 
generally logical and goal directed, although he had a 
tendency to become tangential and rambling, which had a 
paranoid flavor.  Thought content was preoccupied with people 
being out to harm him in some way.  The veteran denied 
suicidal and homicidal ideation.  He reported no perceptual 
disturbances at the time of the interview, but did state that 
on occasion, he had both auditory and visual hallucinations 
approximately once per week.  The veteran's long-term and 
short-term memory were normal.  His estimated range of 
intellectual ability was average.  His judgment was fair, but 
his insight was poor.  The examiner noted that the veteran 
appeared to be a reliable reporter.  The Axis I diagnosis was 
bipolar II disorder with psychotic features, and to rule out 
psychotic disorder, not otherwise specified.  His GAF score 
was 45.

The examiner opined that the veteran had a history of manic 
episodes and had a history of hallucinations and paranoid 
ideations and delusions.  In addition, he had a long and 
significant history of alcohol abuse and this was likely to 
have affected his cognitive functioning.  The examiner also 
noted that the veteran had experienced depressive symptoms 
and had a history of suicidal ideation and intent.  Most 
prominent was the paranoid ideation, which seemed to be long-
standing for the past 30 years.  Furthermore, the veteran was 
functioning poorly and employability seemed unlikely.  His 
bipolar symptoms had a significant impact on his social and 
interpersonal functioning, as the veteran was socially 
isolated and had conflict with his wife.  The examiner opined 
that it was reasonable to speculate that the veteran's 
psychiatric symptoms were contributing to his employment 
difficulty.

In a December 2004 rating decision, the RO increased the 
veteran's rating to 50 percent for bipolar disorder, 
effective February 19, 1997, the date of the claim.  The RO 
reasoned that the veteran's symptoms of anxiousness, 
grandiosity, tangential thoughts, questionable hygiene, 
reported auditory hallucinations and paranoid ideations 
warranted a 50 percent rating effective February 1997 because 
his symptoms had been consistent since that date.

In January 2005, the veteran submitted e-mails that he had 
written to his supervisor in December 2004 that gave details 
of problems he was having at work with his store team leader. 

Analysis

Increased Rating for Bipolar Disorder

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2004).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).


General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:   depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2004).

After careful review of the evidence of record, the Board 
finds that a rating of 70 percent, effective February 19, 
1997, is warranted.  The Board notes that the veteran's 
symptoms of his bipolar disorder have included nervousness, 
tangential thoughts, paranoia of other people, depression, 
short-term memory loss, suicidal ideation, mania, auditory 
hallucinations, limited insight and judgment, and sleep 
impairment.  These symptoms were manifested at the March 1997 
VA examination and were noted throughout the medical evidence 
subsequent to the March 1997 examination.  Although the April 
1997 and March 2000 private physicians noted symptoms that 
were not as severe, the Board notes that these physicians did 
not review the veteran's case file.  Therefore, the Board 
accepts the November 1999 and November 2004 VA examiners' 
reports of the veteran's mental status as being competent 
medical evidence because the diagnoses and opinions were 
based on the veteran's reports, mental status exam, and 
review of the veteran's case file.   Although the March 1997 
VA examiner noted that he did not review the case file, the 
veteran's symptoms as recorded during that examination are 
consistent with the symptoms found during the November 1999 
and November 2004 examination, and this examination report is 
also deemed competent medical evidence.  Therefore, as the 
veteran has suicidal ideation, obsessional rituals, 
tangential thoughts, near-continuous depression, unprovoked 
irritability, mild neglect of personal hygiene, difficulty in 
adapting to stressful circumstances and inability to 
establish and maintain effective relationships, his symptoms 
meet the criteria for a 70 percent rating.

A higher rating of 100 percent is not warranted because the 
veteran does not have a persistent danger of hurting self or 
others; inability to perform activities of daily living; 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or his own name.  In this 
regard, the medical evidence shows that the veteran has 
consistently been alert and oriented to person, place and 
time.  In addition, although he has had a history of suicidal 
ideation, he has stated that he had no plan for suicide and 
no current thoughts for suicide.  Further, though it was 
noted during the March 1997 and November 2004 examinations 
that he was mal-odorous, the examiners noted that he was 
dressed appropriately and neatly.  The veteran also stated 
during the March 2000 examination that he shops, cooks and 
cleans for himself and takes care of his personal needs and 
hygiene unassisted.  Finally, the Board notes that the 
November 2004 VA examiner opined that employability for the 
veteran seemed unlikely; however, at that time, the veteran 
was employed as a building service specialist.  Therefore, a 
100 percent rating is not warranted.

Total Disability Rating Based on Individual Unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  This includes 
consideration of such factors as the extent of the service-
connected disabilities, and employment and educational 
background.  38 C.F.R. §§ 3.340, 4.16 (2004).

A total rating, however, based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disabilities.  38 C.F.R. § 
4.16(b) (2004).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

In this case, the veteran's service-connected bipolar 
disorder is rated, as a result of this Board decision, as 70 
percent disabling.  Therefore, he would meet the criteria of 
having a single service-connected disability rated as 60 
percent disabling or more to be entitled to a total 
disability rating based on individual unemployability.  
However, although the veteran meets the percentage criteria, 
the Board finds that after considering his educational 
background and employment history, he is employable and does 
not meet the criteria for a total disability rating based on 
unemployability.  In this regard, the Board notes that the 
veteran acknowledged that he had an associate's degree.  
Although examined on several occasions since 1997, there was 
no opinion in the record until 2004 that the veteran was 
unemployable, and at that time in 2004, the veteran was 
actually employed.  In October 2003, he stated that he worked 
as a case manager.  Further, during the November 2004 VA 
examination, he stated that he was currently working as a 
building service specialist.  In addition, the e-mails from 
the veteran to his supervisor, dated in December 2004 and 
submitted by the veteran in January 2005, show that the 
veteran continued to be employed after the November 2004 VA 
examination.  Therefore, although the November 2004 VA 
examiner opined that employability for the veteran seemed 
unlikely, he was employed as of the date of that examination 
and remained employed as of January 2005.  In addition, the 
evidence of record does not show that the veteran's service-
connected scar on his left thumb has interfered with his 
employment where he is not able to secure gainful employment.  
In sum, because the veteran's service-connected bipolar 
disorder and scar on his left thumb do not preclude him from 
obtaining gainful employment, the Board concludes that 
entitlement to a total disability rating due to individual 
unemployability is not warranted. 




ORDER

1.  Entitlement to an evaluation of 70 percent for bipolar 
disorder, effective February 19, 1997, is granted, subject to 
the law and regulations governing the criteria for award of 
monetary benefits.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


